Per Curiam.
This matter having been duly presented to the Court, it is Ordered that
Application for certification having been made and heard orally, and it appearing to the Court that this order should be made.
It is Ordered that certification is granted (62 N. J. 335), and that the judgment of the Appellate Division, 121 N. J. Super. 325 is reversed and the matter remanded to the Division of Workmen’s Compensation with directions (1) to try and determine the question whether the injuries sustained in the employment prevented the claimant from making a seasonable application to reopen, or a seasonable application for compensation for increased disability, and (2) to try the remaining issues if the claimant prevails on the timeliness issue stated in (1).
For reversal and remandment — Chief Justice Weintraub and Justices Jacobs, Hall and Mountain and Judges Con-ford, Sullivan and Lewis — 7.
Opposed — None.